Title: To John Adams from William Tudor, Sr., 8 April 1817
From: Tudor, William, Sr.
To: Adams, John


				
					My dear Sir
					Boston 8th. April 1817
				
				I do rejoice that “I have brought  out the old gentleman”, & the Public would rejoice with me were they in Possession of all my Letters from Quincy since the 4th. of November last, especially of the two last.There are in the Details of this confidential Correspondence such Traits & Detections of Character, as could not have found their Way into the public Papers of the Day they refer to, & which might furnish important Aids to the Historian who should undertake to give an impartial and true Account of the men, the Rise, & Causes of our extraordinary Revolution. You have truly fixed the Birth of American Independence, & you might have added that you stood one of its most active Sponsors; & faithfully redeemed the sacred Pledge.I well remember that the Answer, given to Mr. Hutchinson’s elaborate Argument to justify the supreme, absolute & uncontroulable Authority of the British Parliament over the Colonies in all Cases whatsoever—what was ascribed to your Pen, although not a member of the provincial Legislature at the time it was drafted, adopted & sent to the Man who had occasioned it. This Opinion was at first whispered, but was afterwards confirmed by every Man  who was a Judge of legal Lore, & energetic Language. The Pamphlets & the Gazettes of that Period are to be found in the Historical Library in Boston.The Letter of the 8th. of March which describes in such nervous Language your Feelings on the subject of it, forestall’d one of my Inquiries, which I had intended to have sent you. That interesting Letter, with the one proposing a Subject for an American historical Picture, have determined me to cease from fatiguing you with Questions, but to pray you to indulge me only with such Details as best comport with your own Reflections, & which remain wholly with yourself, for who else among your early contemporary Patriots is left!Will you allow me one Sentence on the Politicks of the Day? What think you of President Munroe’s new Secretary of State? Such an Appointment on entering into his elevated Office certainly augurs well to the Country. Old Massachusetts may again stand on exalted Ground in Despight of Self created Juntos, or vulgar Faction.
				
					Wm Tudor
				
				
			